DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS of 5/18/21 has been considered. Portions not in English are not considered. References cited in the references provided are not considered unless submitted separately in an IDS. 
Allowable Subject Matter
Claims 5, 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (also if rewritten to overcome the 112 rejections).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “telescopic structure” in Claim 1, “fixing member” in Claim 2, “telescopic members” in Claims 2 and 7, “recovery members” in Claim 2, “fixing parts” in Claim 3, “limiting structure” in Claim 6, “flexible bending parts” in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  1) In Claim 1, “the strap surrounds” is incomplete (what is it configured to surround?), 2) In Claim 1, in line 5, “the corresponding second surface” lacks clear antecedence because the correspondence has not been established (what corresponds to what?), 3) In Claim 1, “and have an angle” should be corrected to include what the angle is relative to (everything has an angle), 4) In Claim 8, “virtual center of circle” should be “virtual center of a circle, 5) In claim 8, “the corresponding” should be “a corresponding” (two occurrences, for the “sliding” and the “limiting”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “telescopic” in claims 1-3, 6-7, is used by the claim to mean “expandable/extensible,” while the accepted meaning is “[t]hat extends or collapses lengthways in the manner of the sliding tubes of an extendable handheld telescope (Emphasis added)” (Oxford English Dictionary, 2016). There are no sliding tubes in the entire disclosure. The term is indefinite because the specification does not clearly redefine the term.
2) The preamble of Claim 1 recites a “physiological signal detecting device”, yet the body of the claim is drawn entirely to a strap and does not include any type of sensor or processor. It is not clear whether the claim requires a sensor, a processor, both or neither, making the scope of the claims unclear. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,152,082 to Bailey.

Regarding Claim 1, Bailey teaches a wearable physiological signal detecting device (2:14-22; 9:50-56: wearable electronic device with sensors, including EMG sensors; Note here that while Bailey explicitly anticipates physiological sensors, the intended use of the preamble does not impose more structures in the claim than those of the body of the claim, and the body of the claim only requires a strap, and does not require any sensor), comprising: 
a device main body having a strap, wherein the strap surrounds and forms a wearable space (e.g. Fig. 1: wearable band as shown, which includes multiple pods/links 101); and 
a telescopic structure, disposed in the strap and having a plurality of first surfaces and a plurality of second surfaces, wherein each of the first surfaces faces the corresponding second surface, each of the first surfaces and the corresponding second surface are adapted to continuously move close and contact each other to assume a first state, the strap is adapted to be forced so that each of the first surfaces and the corresponding second surface move away from each other and have an angle to assume a second state, wherein a size of the wearable space when each of the first surfaces and the corresponding second surface assume the second state is greater than a size of the wearable space when each of the first surfaces and the corresponding second surface assume the first state. (e.g. Fig. 2A,2B,2C, and 4, annotated Fig. 2D, below: adjacent pods/links 201 include adjacent surfaces that face each other and are moved away from each other to expand the band, as shown in annotated Fig. 2D, below; Also see 2:40—3:55: adaptive circumference to change the size from small to big; The deformation is accommodates by continuously expandable elastic members 230, 14:31-50, 15:1-30; Note that the “have an angle to assume a second state” does not require a change in angle and do not define the reference plane/line of the angle).

    PNG
    media_image1.png
    846
    1069
    media_image1.png
    Greyscale

Annotated Fig. 2D

Regarding Claim 2, Bailey discloses the wearable physiological signal detecting device according to claim 1, wherein the telescopic structure comprises: a fixing member disposed in the strap; a plurality of telescopic members sequentially arranged and fixed to the fixing member, wherein each of the first surfaces is provided on one of two adjacent telescopic members, and each of the second surfaces is provided on the other one of the two adjacent telescopic members; and a plurality of recovery members, respectively connected between two adjacent telescopic members and continuously providing elasticity so that each of the first surfaces and the corresponding second surface which are adjacent to each other assume the first state, wherein a part of each of the recovery members is located between one of two adjacent telescopic members and the fixing member, and another part of each of the recovery members is located between the other one of the two adjacent telescopic members and the fixing member (e.g. 16:26-30: a bent harness covers the space between pods/links; 15:15-18, 52-58, 17:40-54, 18: 20-21: the elastic members used are not visible unlike what is depicted in Fig. 3, because they are covered by housings and members not shown; Fig. 5A depicts  elastic members 531/532 as running through elements that fix them to the links 501/502, see 18:22-44; Strain mitigation structures 550/551/590/650/850 also meet Claim 2).

Regarding Claim 3, Bailey discloses the wearable physiological signal detecting device according to claim 2, wherein each of the recovery members respectively comprises a first fixing end and a second fixing end opposite to each other, and the telescopic structure further comprises: a plurality of first fixing parts respectively disposed on one of two adjacent telescopic members, wherein each of the first fixing ends is connected to the corresponding first fixing part and is located between the one of the two adjacent telescopic members and the fixing member; and a plurality of second fixing parts respectively disposed on the other one of the two adjacent telescopic members, wherein each of the second fixing ends is connected to the corresponding second fixing part and is located between the other one of the two adjacent telescopic members and the fixing member (as discussed in Claim 2, and 18:22-44, the springs/elastic members are coupled to the adjacent links).

Regarding Claim 6, Bailey discloses the wearable physiological signal detecting device according to claim 1, further comprising: a limiting structure, disposed on the telescopic structure and configured to limit a maximum value of the angle when each of the first surfaces and the corresponding second surface assume the second state (e.g. 15: 1-17; 17:8-9: the expandable resilient members are on the telescopic band and limit the maximum extension; Also note that the strain mitigation system 550/551/590/650/850 meets Claim 6).
Regarding Claim 9, Bailey discloses the wearable physiological signal detecting device according to claim 1, wherein the angle is greater than 0 degrees and less than or equal to 25 degrees (as shown in Fig. 2D and as discussed in Claim 1, the band expands continuously so that links 201 move away from each other. The claim does not require a particular reference frame for the angle. Taking that angle with reference to the center of the band, the angle between adjacent links and their adjacent surfaces expands continuously from a zero angle, which would include 1, 2, 3 degrees etc. The claim does not limit the maximum expansion to a specific degree, and the claim can be met by any state of expansion).
Regarding Claim 10, Bailey discloses the wearable physiological signal detecting device according to claim 1, wherein an end of the strap is not in contact with the device main body and is at a gap from the device main body, and a size of the gap when each of the first surfaces and the corresponding second surface assume the second state is greater than a size of the gap when each of the first surfaces and the corresponding second surface assume the first state (as shown in Fig. 2D: the gap between the end of any of the links not in contact with the main body 131/132 keeps growing when the device is expanded).
Regarding Claim 11, Bailey discloses the wearable physiological signal detecting device according to claim 1, wherein the device main body has a plurality of flexible bending parts respectively disposed on the strap, partially located in the wearable space, and respectively shielding the first surface and the corresponding second surface which are adjacent to each other,  wherein a volume of each of the flexible bending parts located in the wearable space when each of the first surfaces and the corresponding second surface assume the first state is greater than a volume of each of the flexible bending parts located in the wearable space when each of the first surfaces and the corresponding second surface assume the second state (each of the links 11 are part of the flexibility mechanism of the strap and encompass a larger volume when expanded).
Regarding Claim 12, Bailey discloses the wearable physiological signal detecting device according to claim 1, wherein the device main body comprises an outer frame and the strap connected to the outer frame, and the wearable physiological signal detecting device further comprises: an electronic module, connected to the outer frame and having a first sensor; and a sensing module, connected to the outer frame and the electronic module and having a pair of second sensors and a hole, wherein the hole communicates with the wearable space, wherein the first sensor passes through the hole, and the first sensor and the pair of second sensors are partially located in the wearable space (each of the links 101 through 108 contain multiple sensors and associated circuitry, and these are depicted in the wearable space as 110/330 in Fig. 1, and 3, see 5:10-12, 9:25-27, 9:50—10:47, 14:59-67).
Regarding Claim 13, Bailey discloses the wearable physiological signal detecting device according to claim 12, wherein a surface of the first sensor located in the wearable space and surfaces of the pair of second sensors located in the wearable space are flush with each other (as shown for 110).
Regarding Claim 14, Bailey discloses the wearable physiological signal detecting device according to claim 12, wherein the electronic module is fixed to the outer frame, and the sensing module is fixed to the outer frame and the electronic module (as discussed in Claim 12, multiple sensors and electronics reside in each link/pod).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, as applied to Claim 2, and further in view of US 2005/0120746 by Winston.

Regarding Claim 4, Bailey discloses the wearable physiological signal detecting device according to claim 2, yet does not explicitly disclose that the recovery member is a spring pin. However, it is well known to use spring pins as part of mechanisms to expand adjacent links. One such example is given by Winston, who teaches an analogous flexible linkage for straps, and utilizes spring pins to allow for the expansion of one links over an adjacent link in a chain of links (e.g. abstract, Fig. 4,5B,11: spring pins 48, 186/184). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a spring pin expansion mechanism in a device according to the teachings of Bailey, as is well known and taught by Winston, as this would only amount to a selection among limited and equivalent options to predictably provide expansion for the strap.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey.
Regarding Claims 15-16, Bailey discloses the wearable physiological signal detecting device according to claim 12, and further discloses that the electronic module is fixed to the outer frame (as discussed in Claim 12), yet does not explicitly disclose that the sensing module is detachably disposed on the outer frame and the electronic module or that the electronic module is detachably disposed on the outer frame, and the sensing module is detachably disposed on the outer frame and the electronic module. However, it has been held that: a) the separation of elements, where removability would be desirable, is a design consideration within the skill of the art (In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961)), and b) constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlicnrnan, 168 USPQ 177, 179), thus it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make any portion of the device removable, as has long been established, and in order to make part replacement easier, thus extending the life of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792